Citation Nr: 0800460	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-19 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 20, 1976 
through March 19, 1976.  He was discharged under the Trainee 
Discharge Program.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied the benefit 
sought on appeal.

The claims file is associated with the RO in Boston, 
Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record provides that this claim 
requires additional development.  

In correspondence submitted with his substantive appeal, and 
during a July 2003 VA psychiatric examination, the veteran 
has contended that he first began hearing voices during 
active duty.  They have continued ever since that time.  

The Board finds that the veteran's testimony is competent.  
The Court of Appeals for Veterans Claims (Court) has held 
that lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  The Court has also held that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The report of the July 2003 VA psychiatric examination 
relates the veteran's history of symptoms beginning in 
service.  It provides a final diagnosis of schizophrenia, 
paranoid type, chronic.  The examiner summarizes in the body 
of the report that "the veteran started experiencing 
auditory hallucinations during basic training in February of 
1976 which have continued on a daily basis up to the present 
time."  The examiner's summary does not constitute an actual 
opinion, supported by a rationale, as to the etiology of the 
veteran's paranoid schizophrenia.  It does, however, indicate 
the examiner's belief that it was plausible that the 
veteran's condition began during active duty.  

The Board recognizes that the examiner's summary is based on 
the veteran's own reported history, as the few service 
medical records (which significantly do not include any 
separation medical examination or separation medical history) 
are negative for pertinent complaints, symptoms, findings or 
diagnoses.  However, there is no reason to doubt the 
veteran's credibility and his service personnel records do 
show that he had behavioral problems.  The Court has held 
that VA can not reject a medical opinion simply because it is 
based on a history supplied by the veteran and that the 
critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran).  

In view of the foregoing, additional development is required.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and etiology 
of any psychiatric disability that may be 
present, including paranoid schizophrenia.  
The claims file must be made available to 
the examiner.

Following a review of the relevant medical 
evidence in the claims file, the veteran's 
own testimony that his psychiatric 
symptoms began during active duty, his 
service personnel records showing 
behavioral problems, the report of the 
July 2003 VA psychiatric examination, and 
the results of current clinical evaluation 
and any tests that are deemed necessary, 
the examiner is asked to opine whether it 
is at least as likely as not (50 percent 
or more likelihood) that any current 
psychiatric disability, including paranoid 
schizophrenia, began during the veteran's 
short period of active duty.  The examiner 
is requested to provide a rationale for 
any opinion expressed.  If the examiner 
finds it impossible to provide any part of 
the requested opinion without resort to 
pure speculation, he or she should so 
indicate.  

2.  Then, readjudicate the veteran's claim 
for service connection for paranoid 
schizophrenia.  If the decision is adverse 
to the veteran, he should be provided an 
SSOC. A reasonable period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



